UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1632



CAROLYN E. O’CONNOR,

                                               Plaintiff - Appellant,

          versus


NORTHSHORE INTERNATIONAL INSURANCE SERVICES,
INC./APEX GROUP HOLDINGS, INCORPORATED; DAVID
W.   IVES,   Principal;   RICHARD   M.   IVES,
Principal; WILLIAM C. YOUNG, as individually
and in his capacity as chief judge; DOUGLAS P.
WOODLOCK, as individual and in his capacity as
federal judge; MICHAEL BOUDIN, as individual
and in his capacity as federal judge; JUAN R.
TORRUELLA, as individual and in his capacity
as federal judge; KERMIT V. LIPEZ, as
individual and in his capacity as federal
judge; MARY HARRINGTON; RONAN, SEGAL AND
HARRINGTON,      LLP;     COMMONWEALTH      OF
MASSACHUSETTS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00295-JRS)


Submitted:   November 21, 2006            Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Carolyn E. O’Connor, Appellant Pro Se. Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Carolyn E. O’Connor appeals the district court’s order

dismissing her civil action and imposing a pre-filing injunction.

We   have   reviewed   the     record    and   find   no   reversible     error.

Accordingly, we deny O’Connor’s motion for leave to proceed in

forma pauperis as well as her motions for amended appeal decision,

motion for a jury trial, and for summary judgment and dismiss the

appeal   for   the   reasons    stated    by   the    district   court.     See

O’Connor v. Northshore, No. 3:06-cv-00295-JRS (E.D. Va. May 19,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                    - 3 -